Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                  No. 04-15-00285-CV

                  IN THE INTEREST OF J.L., J.L., and J.L., Children

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-00467
                      Honorable David A. Canales, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant James D. Lowe Sr.

      SIGNED August 26, 2015.


                                             _________________________________
                                             Patricia O. Alvarez, Justice